Case 2:18-cr-00394-GRB-AYS Document 168 Filed 09/09/21 Page 1 of 2 PageID #: 3292



                          CRIMINAL CAUSE FOR In-Person Conference
  BEFORE JUDGE: BROWN, USDJ                                    DATE: 9/9/2021

  DOCKET No. CR- 18-394 (S-1)
                                                                                      FILED
  DEFENDANT:      JOHN DRAGO               DEF. #                                     CLERK
  Present on bond
                                                                          12:01 pm, Sep 09, 2021
                                                                             U.S. DISTRICT COURT
  DEFENSE COUNSEL: Anthony Capozzolo                                    EASTERN DISTRICT OF NEW YORK
  Retained                                                                   LONG ISLAND OFFICE


  A.U.S.A.:    King, Bradley and Burton Ryan
  INTERPRETER: [Choose an item.] -- [Choose an item.]
  PROBATION OFFICER/PRETRIAL: Choose an item.
  COURT REPORTER/FTR LOG: Fred Guerino                            MAGISTRATE DEPUTY: KM

  ☐       Allocution
  ☐       Arraignment
  ☒       Change of Plea Hearing (~Util-Plea Entered) ☐      Initial Appearance
  ☐       Telephone Conference                        ☐      Detention hearing
  ☐       Bond hearing
  ☐       Motion Hearing Non Evidentiary              ☐      Plea Agreement Hearing
  ☐       Other Evidentiary Hearing Contested TYPE OF HEARING____________________________

  Do these minutes contain ruling(s) on motion(s)?        ☐       YES             ☐       NO

  ☒       Case called.
  ☒       Counsel for all sides present.
  ☒       Defendant is informed of his/her rights.
  ☐       Choose an item..
  ☐       Defendant waives public reading.

  ☒       Defendant is sworn to his statements.

  ☒       Defendant is questioned as to whether s/he has read and understands the charging instrument
          and the plea agreement. Defendant has.

  ☐       Defendant waives indictment, a waiver is executed.

  ☒       Defendant withdraws previous plea of not guilty and enters a plea of guilty to count   4 and 8
  of the Superseding Indictment.

  ☒       The defendant explains the offense committed, the Government offers the proof they would
        Case 2:18-cr-00394-GRB-AYS Document 168 Filed 09/09/21 Page 2 of 2 PageID #: 3293



                  present to the Court during trial.

☒                 The Court finds a factual basis for the plea and accepts it.

☒                 Probation notified.
☐                 Sentence held in abeyance.
☒                 Sentencing date set for 2/11/2022at 11:00a.m.
☐         Government moves for Choose an item., argument heard.
☐         Choose an item.:
                  ☐        Ruling:
                           ☐       Order setting conditions of bond executed.
                           ☐       Detention Order executed.
                                           ☐       Permanent.
                                           ☐       Temporary: Hearing set for Click or tap to enter a date.
☐         Defendant Choose an item.
☐         Transcript of these proceedings ordered sealed. The transcript may be provided for use by counsel in this matter
only.
☐         OTHER:
☒         Defendant continued: ☐ in custody            ☒   on bond
